     Case 2:20-cv-00548 Document 22 Filed 09/03/21 Page 1 of 2 PageID #: 334



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

ROGER D. SMITH,

             Plaintiff,

v.                                      Civil Action No. 2:20-cv-00548

BRIAN PENICK, individually;
JOHNNY WILSON, individually;
SAMUEL PAULEY, individually;
DONALD AMES, individually and
in his official capacity as
Superintendent of MOCC;
BETSY JIVIDEN, individually
and in her official capacity as
WVDOC Commissioner; and
JOHNATHAN FRAME, individually
and in his official capacity as
Associate Superintendent of
Security at MOCC,

             Defendants.

                       MEMORANDUM OPINION AND ORDER

             This action was previously referred to Dwane L.

Tinsley, United States Magistrate Judge, who has submitted his

Proposed Findings and Recommendation pursuant to the provisions

of 28 U.S.C. § 636(b)(1)(B).


             The court has reviewed the Proposed Findings and

Recommendation entered by the magistrate judge on August 6,

2021.    The magistrate judge recommends “that the presiding

District Judge grant the defendants’ Motion to Dismiss and

dismiss Plaintiff’s IIED claim contained in Count VI of the
  Case 2:20-cv-00548 Document 22 Filed 09/03/21 Page 2 of 2 PageID #: 335



Complaint as being duplicative of his claim for assault and

battery contained in Count III thereof.”        ECF No. 21 (emphasis

and citation omitted).     The plaintiff, proceeding pro se, has

not objected to the Proposed Findings and Recommendation.


          Accordingly, it is ORDERED that:


  1. The Proposed Findings and Recommendation be, and hereby is,

     adopted by the court, and

  2. The defendants’ motion to dismiss the Count VI IIED claim

     be, and hereby is, granted.


          The Clerk is directed to forward copies of this

written opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                        ENTER: September 3 2021




                                    2
